Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 31, 2019                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

  160447 & (41)(42)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 160447
                                                                     COA: 347421
                                                                     Washtenaw CC: 18-000596-FC
  JACOB LANGSTON-PORTER LABELLE,
             Defendant-Appellant.
  _____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the October 29, 2019 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion to stay is DENIED.

           MCCORMACK, C.J., did not participate due to her preexisting relationship with a
  party.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 31, 2019
           b1031
                                                                                Clerk